DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 USC 101.  The claims refer to a analyzing device, control section, database, computing section of which fails to specifically disclose to be a part of a physical device and to one of ordinary skill can be implemented as software routines.  Therefore renders the system at most software per se, failing to fall within a statutory category.
Accordingly the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, software per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labrie et al. (US 9536193 B1).
Regarding claim 1, Labrie discloses:
a relevance analyzing device that analyzes relevance between a plurality of events, wherein a similarity between documents corresponding to an edge that is in a network representing relevance between a plurality of events and represents an interrelationship between two events is computed, and an edge with a high similarity is presented as a route on the network, at least by (Fig. 3 Ref. 340, Col. 10 lines 63-col. 11 lines 33, describes the analysis of the biological relationship graph, the nodes in the graph represents biological elements (e.g. events) related to genes, drug, condition, etc. mentioned in documents, and the edges represents the interestingness/meaningfulness (e.g. relevance, interrelationship between) between the nodes (events) (see col. 4 lines 15-20), and further using such interestingness/meaningfulness to identify most meaningful path  (e.g. an edge with a high similarity is presented as a route on the network)
As per claim 2, claim 1 is incorporated and Labrie further discloses:
wherein documents corresponding an edge to be input to a node included in a document as an analysis target and an edge output from the node are vectorized to compute the similarity, at least by (col. 13 lines 12-35 describes how documents are parsed and are represented by nodes and edges, and further in col. 14 lines 4-15, the similarity values between connected (e.g. edge) nodes are calculated based on average vectors for the connected nodes (e.g. the node are vectorized to compute the similarity)
As per claim 3, claim 2 is incorporated and Labrie further discloses:
wherein similarities are computed for all combinations of edges that are input to and output from each node, at least by (col. 14 lines 8-26, describes calculating similarities between each set of two connected nodes (e.g. edges that are input to and output from each node) until no more set of connected nodes exist (e.g. all combinations of edges))
As per claim 7, Labrie discloses:
a relevance analyzing device comprising: a control section; and a database, wherein the database stores: node data about nodes on a network representing relevance between a plurality of events; and edge data about edges representing interrelationships between the plurality of events, and the control section includes an inter-edge background similarity computing section that computes a similarity between documents corresponding to two edges by using the stored node data and edge data,  at least by (Col. 7 lines 52 describe the database that can store data for the biological relationship graph… Fig. 3 Ref. 340, Col. 10 lines 63-col. 11 lines 33, describes the analysis of the biological relationship graph, the nodes in the graph represents biological elements (e.g. events) related to genes, drug, condition, etc. mentioned in documents, and the edges represents the interestingness/meaningfulness (e.g. relevance, interrelationship between) between the nodes (events), further in col. 14 lines 4-15, discloses the control section by describing the similarity values between connected (e.g. edge) nodes are calculated based on average vectors for the connected nodes (e.g. the node are vectorized to compute the similarity)
As per claim 8, claim 7 is incorporated and Labrie further discloses:
comprising a route computing section that computes a route with a high similarity as a route on the network, at least by (col. 2 lines 62-67, “paths are ranked based on biological meaningfulness. Here, two heuristics are used to capture the biological meaningfulness. (1) the nodes on the paths should be involved in similar biological processes (process similarity), and (2) the nodes on the path should be discussed in a similar context (contextual similarity).”)
Claims 13, 14 recite equivalent claim limitations as claims 1, 2 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 
As per claim 15, claim 14 is incorporated and Labrie further discloses:
wherein the control section implements a route search between nodes that are designated by a user as a start point and an end point, and presents routes in descending order of similarities as routes on the network, at least by (col. 4 lines 41-42, describes finding the path that connects gene ‘IL-6’ and condition ‘Cutaneous Melanoma’, where ‘IL-6’ and condition ‘Cutaneous Melanoma’ are start point and endpoints, and col. 2 lines 62-67, “paths are ranked based on biological meaningfulness. Here, two heuristics are used to capture the biological meaningfulness. (1) the nodes on the paths should be involved in similar biological processes (process similarity), and (2) the nodes on the path should be discussed in a similar context (contextual similarity).” See also col. 11 lines 32-37, which describes how the ranked paths are presented.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labrie in view of Sweeney et al. (US 20160086085 A1).
As per claim 4, claim 3 is incorporated and Labrie further discloses:
wherein edges with computed similarities that are equal to or higher than a predetermined threshold are taken out, and a route of the network is formed on the basis of the edges that have been taken out, at least by (col. 15 lines 31-43, describes comparing the meaningfulness value of a particular path (e.g. edge) between nodes to a threshold, and if it is above the threshold the selected path is “taken out” and stored and presented to the user to formulate more biology hypotheses (e.g. a route of the network is formed on the basis of the edges that have been taken out)
While Labrie describes the removal of paths which are aggregated edges between connected nodes based on a predetermined threshold, Sweeney is further incorporated to describe how specific edges can be removed based on a predetermined threshold, which leaves nodes and edges that are above the threshold for identifying potential paths between nodes (e.g. similarities that are equal to or higher than a predetermined threshold are “taken out”). It should be understood that the intended result of “taking out” edges equal to or higher than a predetermined threshold and using those edges that were taken out to determine a route/path is the same as removing the edges that are below a predetermined threshold and using the edges left to to determine a route/path. See Sweeney, paragraph [0176] “if statistical graphical model 1908 contains an edge, and a probability assigned to the edge is less than a second relationship threshold, statistical engine 1902 may remove a relationship corresponding to the edge from elemental data structure 120.”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Sweeney into the teaching of Labrie as they relate to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the representation and accuracy of that concepts by including only highly related nodes and edges as taught by Sweeney in para. 0176
As per claim 5, claim 4 is incorporated and Labrie further discloses:
wherein a route search between nodes that are designated by a user as a start point and an end point is implemented, at least by (col. 4 lines 41-42, describes finding the path that connects gene ‘IL-6’ and condition ‘Cutaneous Melanoma’, where ‘IL-6’ and condition ‘Cutaneous Melanoma’ are start point and endpoints)
As per claim 6, claim 4 is incorporated and Labrie further discloses:
wherein routes on the network are presented in descending order of similarities, at least by (col. 2 lines 62-67, “paths are ranked based on biological meaningfulness. Here, two heuristics are used to capture the biological meaningfulness. (1) the nodes on the paths should be involved in similar biological processes (process similarity), and (2) the nodes on the path should be discussed in a similar context (contextual similarity).” See also col. 11 lines 32-37, which describes how the ranked paths are presented.)
Claims 9, {10 and 11} recite equivalent claim limitations as claims 4, 5 above, as such they are rejected for the same reasons as applied hereinabove. 
As per claim 12, claim 11 is incorporated and Labrie further discloses:
wherein relations between the plurality of events can be input through the input/output section, at least by (col. 10 lines 65-col. 11 lines 4, “Biological relationship graph 340 includes any number of nodes that are connected to each other to form paths through the graphs. As shown in graph elements depiction 300, any node 310 can be a biological element such as a gene, a drug, or a condition. Connection 325 between two nodes indicates an interaction between the two node”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/20/2022